       Case 4:20-cv-00035-BMM Document 23 Filed 02/24/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 ESTATE OF RICHARD BENNETT,                     CV-20-35-GF-BMM

 Plaintiff,                                          ORDER

 v.

 UNITED STATES OF AMERICA,

 Defendant.

       The Court has been informed that this case has settled at a settlement

conference conducted by Magistrate Judge John Johnston. (Doc. 22.)

Accordingly, IT IS HEREBY ORDERED that all deadlines and hearings in this

case are VACATED. The parties shall file a stipulation for dismissal and submit

a proposed order of dismissal to the undersigned on or before March 24, 2021, or

show good cause for their failure to do so.


       DATED this 24th day of February, 2021.




                                       -1-
